IN THE COURT OF APPEALS OF TENNESSEE
                                                                                        FILED
                        MIDDLE SECTION AT NASHVILLE                                       March 30, 2000

                                                                                       Cecil Crowson, Jr.
                                                                                      Appellate Court Clerk
SHARON C. LILLY,                                   )
                                                   )
       Plaintiff/Appellant,                        )          Appeal No.
                                                   )          M1999-00681-COA-R3-CV
v.                                                 )
                                                   )          Sumner County Circuit Court
WILLIAM RAY LILLY,                                 )          No. 17223-C
                                                   )
       Defendant/Appellee.                         )




                                   ORDER PER CURIAM



       We have considered the record, to the extent it reflects some evidence in this case, the

respective briefs and arguments, and conclude that the justice of this matter will be more providently

served by vacating all trial court orders entered subsequent to the initial judgment and prior to the

Notice of Appeal.

       It is hereby ORDERED that

       1. All trial court orders entered subsequently to the initial judgment and prior to the Notice

of Appeal are vacated.

       2. The case is remanded for hearing of all petitions or motions consistent with the Rules of

Civil Procedure.

       3. Custody of the child was initially awarded to the appellant. In light of the fact that the


                                                 -1-
order changing custody is herein vacated, custody of the child will remain with appellant pending

further order of the trial court. The appellee is directed to return the child to the appellant forthwith.

The trial court should enforce this order by all appropriate means.

        4. Nothing contained herein shall be construed as determinative of the issues of custody and

visitation.

        5. Costs are assessed to the appellee.




                                                         ____________________________________
                                                         William H. Inman, Sr. J.



                                                         ____________________________________
                                                         W. Frank Crawford, P.J., W.S.



                                                         ____________________________________
                                                         Holly K. Lillard, J.




                                                   -2-